  Case 2:19-mj-30588-DUTY ECF No. 34, PageID.68 Filed 06/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                   No. 19-30588
              Plaintiff,

vs.                                                Magistrate Judge R. Steven Whalen

LICIA HARPER,

              Defendant.
                                       /

                  ORDER FINDING DEFENDANT COMPETENT

       On June 8, 2021, the parties appeared for a scheduled competency hearing,

following the Defendant’s previously ordered mental evaluation under 18 U.S.C. § 4241

and the receipt of a written evaluation by Dr. Jeffrey Wendt, Ph.D.

       Having reviewed Dr. Wendt’s report, subsequent information from Ms. Harper’s

attorney and Pretrial Services, and the in-court responses of Ms. Harper herself, I find

that she understands the nature and consequences of the proceedings against her, and is

capable of assisting her attorney properly in her defense. Therefore, for the reasons set

forth on the record on June 8, 2021,

       Defendant Licia Harper is adjudged COMPETENT TO STAND TRIAL.

       This finding shall not prejudice the Defendant in raising the issue of his insanity

as a defense to the offense charged, and shall not be admissible as evidence in a trial for

the offense charged. See 18 U.S.C. § 4241(f).

                                             -1-
  Case 2:19-mj-30588-DUTY ECF No. 34, PageID.69 Filed 06/08/21 Page 2 of 2




      Preliminary examination is scheduled for July 6, 2021 at 1:00 p.m.

      IT IS SO ORDERED.

                                 s/R. Steven Whalen
                                 R. STEVEN WHALEN
                                 UNITED STATES MAGISTRATE JUDGE
Dated: June 8, 2021




                           CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on June 8, 2021, electronically and/or by U.S. mail.

                                s/Carolyn M. Ciesla
                                Case Manager to the
                                Hon. R. Steven Whalen




                                          -2-
